Citation Nr: 0120665	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  94-34 365	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than November 1, 
1994, for the award of a 100 percent disability rating for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted entitlement to 
service connection for PTSD and assigned a 30 percent 
disability rating effective from September 29, 1993.  The 
veteran submitted a notice of disagreement as to the 
compensation level assigned and perfected his appeal for 
entitlement to an increased rating in August 1994.

In an August 1994 rating decision, the RO granted entitlement 
to a temporary total disability rating for PTSD based upon a 
period of hospitalization from September 21, 1993, to 
November 2, 1993.  A 100 percent rating was assigned 
effective from September 21, 1993, and a 30 percent rating 
was assigned effective from December 1, 1993.

In a January 1995 rating decision, the RO granted entitlement 
to a temporary total disability rating for PTSD based upon a 
period of hospitalization from September 5, 1994, to 
September 28, 1994.  A 100 percent rating was assigned 
effective from September 5, 1994, and a 30 percent rating was 
assigned effective from November 1, 1994.

In May 1996, the Board remanded the case to the RO for 
additional development.  Pursuant thereto, in an August 1996 
rating decision, the RO, inter alia, granted entitlement to a 
100 percent disability rating effective from November 1, 
1994.

In July 1997, the Board remanded the case to the RO to 
develop the issue of entitlement to an effective date earlier 
than November 1, 1994, for the 100 percent disability rating 
for PTSD.  

In June 1998, the RO issued a supplemental statement of the 
case addressing the issue of entitlement to an earlier 
effective date and, in essence, informed the veteran that no 
additional action was required to continue his appeal.  
Subsequently, the case was transferred to the RO in St. 
Petersburg, Florida.

The Board notes that during the course of this appeal the 
United States Court of Appeals for Veterans Claims (Court) 
held that separate or "staged" schedular disability ratings 
may be assigned subsequent to an initial award of service 
connection based upon the facts in each case.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  Although the veteran's 
claim has not been adjudicated with consideration of the new 
case law, in light of the Board's decision below the veteran 
is not prejudiced by this appellate review.  But see 
Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim and of the action to be 
taken by VA.  

2.  The veteran was admitted to a VA hospital on September 
21, 1993, and treated for disorders including PTSD.

3.  The RO received the veteran's claim for entitlement to 
service connection on September 29, 1993.

4.  The persuasive medical evidence demonstrates that since 
September 1993 the veteran's service-connected PTSD was 
manifested by totally incapacitating psychoneurotic symptoms 
bordering on a gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior and a demonstrable inability to obtain or retain 
employment.


CONCLUSION OF LAW

An effective date from December 1, 1993, for the award of a 
100 percent disability rating for service-connected PTSD is 
warranted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  In this 
case, the Board finds that the claimant and his 
representative were adequately notified of the evidence 
necessary to substantiate the claim and of the action to be 
taken by VA in June 1998 supplemental statement of the case.  
The applicable laws were cited and reasons and bases for the 
decision were provided.  

The VCAA also requires specific VA action to assist in 
developing a claim; however, the Board notes the present 
matter on appeal involves consideration of evidence 
previously of record and that no additional VA assistance was 
requested or required.  Therefore, the Board finds that VA 
has met the notice and duty to assist provisions contained in 
the new law.  In light of the notice and development action 
provided in this case, the Board also finds it would not be 
prejudicial to the veteran to issue a decision at this time.  
But see Bernard, 4 Vet. App. 384; VA O.G.C. Prec. Op. No. 16-
92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Background

VA vocational rehabilitation records dated in August 1993 
show the veteran meet with a VA counselor to discuss 
entitlement to VA benefits.  The counselor noted that as a 
result of the interview the veteran had been referred for 
psychiatric treatment of his PTSD symptomatology.  

VA hospital records show the veteran was hospitalized from 
September 21, 1993, to November 2, 1993.  On hospitalization, 
he complained that "I am about to lose it."  His symptoms 
had increased recently with the loss of a job.  He was said 
to have become hypervigilant, extremely irritable and begun 
yelling at his children.  His treatment consisted of various 
therapies.  The final diagnoses included PTSD, depression, 
and cocaine abuse.  An Axis IV diagnosis of severe chronic 
unemployment and depression was provided.  A Global 
Assessment of Functioning (GAF) score of 40 was assigned.  

The examiner noted the veteran reported incidents of almost 
total dissociative flashbacks with the belief that he was in 
Vietnam.  It was noted his symptoms had worsened over the 
previous month and a half secondary to the veteran's having 
lost a job, that he had become hypervigilant, and that he had 
become extremely irritable.  The examiner noted the veteran's 
depression remained stable if not improved over the course of 
hospitalization but that the hospital course was marked by 
significant substance abuse denial which improved over time 
and significant outburst of anger at staff and VA.   

On September 29, 1993, the RO received the veteran's claim 
for entitlement to service connection.

An April 1994 VA examination found mild PTSD with depression.  
The examiner noted the veteran was presently an inpatient in 
a VA detoxification program and that the veteran's major 
difficulties in life were a direct result of his 
polysubstance abuse.  The examiner further stated that he 
could not make a determination as to the veracity of the 
veteran's statements but that he had a great deal of concern 
given that the veteran was very knowledgeable of PTSD 
symptomatology, had worked in the mental health system for 
many years, and had demonstrated severe "sociopathy" over 
many years with his drug dealing.  

A May 1994 private medical examination associated with the 
veteran's claim for Department of Health and Human Services, 
Social Security Administration (SSA) benefits found recurrent 
depressed major affective disorder, PTSD, and cocaine and 
alcohol dependence, in remission.  The examiner noted that at 
the time of the interview the veteran was coherent and 
relevant but that his affect revealed moderate anxiety and 
depression and he became tearful.  It was the examiner's 
opinion that the veteran's prognosis was guarded and that the 
veteran at that time was in need of more aggressive 
psychiatric treatment.  

VA hospital records dated from September 5, 1994, to 
September 28, 1994, noted diagnoses of chronic PTSD with 
delayed onset, moderate single episode major depressive 
disorder, and cocaine and alcohol dependence with 
physiological dependence, in early full remission.  The 
examiner noted the veteran had completed a 3 week drug and 
alcohol detoxification program in March 1994 and that he had 
not used drugs or alcohol since then.  The examiner stated 
the veteran's PTSD symptoms included severe re-experiencing 
of events, severe avoidance symptoms, and severe hyperarousal 
symptoms.  GAF scores of 35 on admission and of 40 on 
discharge were provided.  It was noted the veteran was not 
presently capable of working and that he would not be capable 
of working for at least one year.  

The veteran appeared at a personal hearing in January 1995.  
He testified as to the nature of his psychiatric problems.  
He expressed his belief that a 100 percent rating was the 
proper rating and that such should be assigned.  

VA hospital records dated from February 3, 1995, to February 
24, 1995, noted diagnoses of PTSD and cocaine and alcohol 
dependence, in remission.  GAF scores from 31 to 40 were 
provided.  

In April 1995 the RO received copies of a SSA disability 
determination and the medical evidence considered in that 
decision.  The records show the veteran was found be disabled 
beginning from September 1, 1992, as a result of affective 
and anxiety related disorders.  

Analysis

Generally, the effective date of an award of compensation for 
an original compensation claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.400 (2000).  

VA regulations provide that disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities (Rating Schedule) and that the percentage 
ratings contained therein represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2000).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2000).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2000).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2000).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2000).

In this case, the Board notes that the veteran perfected his 
appeal as to the issue of entitlement to an increased rating 
subsequent to a May 1994 rating decision but that effective 
November 7, 1996, the Rating Schedule for evaluations of 
psychiatric disabilities was amended.  Under the revised 
regulations, the evaluation criteria have substantially 
changed, focusing on the individual symptoms as manifested 
throughout the record, rather than on medical opinions 
characterizing overall social and industrial impairment as 
mild, definite, considerable, severe or total.  The Court has 
held that where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  See Karnas, 1 Vet. 
App. 308.

The Rating Schedule, prior to the November 1996 amendments, 
provided a 50 percent disability rating with evidence of a 
considerable impairment of social and industrial 
adaptability, a 70 percent rating with evidence of severe 
impairment of social and industrial adaptability, and a 
100 percent disability rating when there were totally 
incapacitating psychoneurotic symptoms bordering on a gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, 
resulting in a profound retreat from mature behavior and a 
demonstrable inability to obtain or retain employment.  See 
38 C.F.R. § 4.132, General Rating Formula for Psychoneurotic 
Disorders (effective before November 1996).

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV)).  GAF scores ranging 
between 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).

Based upon a comprehensive review of the evidence of record, 
the Board finds the pre-November 1996 version of the Rating 
Schedule to be most favorable to the veteran's claim.  The 
Board further finds that the persuasive medical evidence 
demonstrates that since September 1993 the veteran's service-
connected PTSD was manifested by totally incapacitating 
psychoneurotic symptoms bordering on a gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior and a demonstrable 
inability to obtain or retain employment.  

Although the April 1994 VA examiner, in essence, attributed 
most of the veteran's social and occupational impairment to 
his substance abuse, the Board finds this opinion is 
inconsistent with the other medical evidence of record.  In 
fact, a May 1994 private examiner found the veteran was in 
need of more aggressive psychiatric treatment and that his 
prognosis was guarded.  Moreover, alcohol abuse and substance 
above were noted to be in remission.

The Board notes that records of the veteran's September 1993 
VA hospitalization demonstrate by the assignment of a GAF 
score of 40 that the veteran was considered to have a major 
impairment in his ability to function as a result of 
psychiatric disorders including PTSD.  The examiner opined 
the veteran was severely and chronically unemployed and 
depressed.  The Board notes that except for the April 1994 VA 
examination report all subsequent hospital and examination 
reports show the veteran experienced totally incapacitating 
psychoneurotic symptoms.  Therefore, the Board must conclude 
that entitlement to a 100 percent disability rating for PTSD 
is warranted effective from December 1, 1993, the date 
following the expiration of the veteran's temporary total 
disability rating due to hospitalization.


ORDER

Entitlement to an effective date from December 1, 1993, for 
the award of a 100 percent disability rating for PTSD is 
granted, subject to the regulations governing the payment of 
monetary awards.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

